Exhibit 21 SUBSIDIARIES OF FEDEX CORPORATION The following is a list of subsidiaries of FedEx Corporation as of May 31, 2017. Pursuant to Item 601(b)(21) of Regulation S-K, we have omitted some subsidiaries that, considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of May 31, 2017 under Rule 1-02(w) of Regulation S-X. FedEx Corporation owns, directly or indirectly, 100% of the voting securities of each of the listed subsidiaries. NAME OF SUBSIDIARY Jurisdiction of INCORPORATIONor Organization FCJI, Inc. Ohio Federal Express (Australia) Pty Ltd Australia Federal Express (China) Company Limited China Federal Express (Hong Kong) Holding G.P. Hong Kong Federal Express (Hong Kong) Limited Hong Kong Federal Express (Singapore) Pte. Ltd. Singapore Federal Express Canada Corporation Nova Scotia Federal Express Canada Holding L.P. Ontario Federal Express Corporation Delaware Federal Express Europe, Inc. Delaware Federal Express Holding (Netherlands) C.V. The Netherlands Federal Express Holding US 1, LLC Delaware Federal Express Holding US 2, LLC Delaware Federal Express Holding US 3, LLC Delaware Federal Express Holding US 4, LLC Delaware Federal Express Holding US 5, LLC Delaware Federal Express Holding US 7, LLC Delaware Federal Express Holding US 8, LLC Delaware Federal Express Holding US 9, LLC Delaware Federal Express International (Netherlands) C.V. The Netherlands Federal Express International Financing (Netherlands) C.V. The Netherlands Federal Express International, Inc. Delaware Federal Express Japan G.K. Japan Federal Express Netherlands I C.V. The Netherlands Federal Express Netherlands II C.V. The Netherlands Federal Express Pacific, LLC Delaware FedEx Acquisition B.V. The Netherlands Fedex Brasil Logistica e Transporte S.A. Brazil FedEx Corporate Services, Inc. Delaware FedEx CrossBorder, LLC Connecticut FedEx Custom Critical, Inc. Ohio FedEx de México, S. de R.L. de C.V. Mexico FedEx Express Belgium S.A. Belgium FedEx Express France SAS France FedEx Express Global Holdings C.V. The Netherlands FedEx Express International B.V. The Netherlands FedEx Express Transportation & Supply Chain Services(India) Pvt. Ltd. India FedEx Freight Canada, Corp. Nova Scotia FedEx Freight Corporation Delaware FedEx Freight, Inc. Arkansas FedEx Ground Package System, Inc. Delaware FedEx Ground Package System, Ltd. Wyoming FedEx Holdings Luxembourg S.à r.l. Luxembourg FedEx Luxembourg S.à r.l. Luxembourg NAME OF SUBSIDIARY Jurisdiction of INCORPORATIONor Organization FedEx Office and Print Services, Inc. Texas FedEx Supply Chain Distribution System, Inc. Pennsylvania FedEx Trade Networks Trade Services, Inc. Delaware FedEx Trade Networks Transport & Brokerage, Inc. New York FedEx Trade Networks, Inc. Delaware FedEx Transport System GmbH Germany FedEx UK Holdings Limited England and Wales FedEx UK Limited England and Wales TNT Australia Pty. Limited Australia TNT Express (Belgium) BVBA Belgium TNT Express B.V. The Netherlands TNT Express GmbH Germany TNT Express Holdings B.V. The Netherlands TNT Express Holdings Germany GmbH Germany TNT Express ICS Limited United Kingdom TNT Express International SAS France TNT Express National SAS France TNT Express Nederland B.V. The Netherlands TNT Express Road Network B.V. The Netherlands TNT Express Worldwide (China) Limited China TNT Express Worldwide (Euro Hub) SPRL Belgium TNT Express Worldwide (Poland) Sp. z.o.o. Poland TNT Express Worldwide (Portugal) Transitarios, Transportes e Servicos Complementares, Unipessoal, Lda Portugal TNT Express Worldwide (Spain), S.L. Spain TNT Express Worldwide B.V. The Netherlands TNT Express Worldwide, spol s.r.o Czech Republic TNT Finance B.V. The Netherlands TNT Global Express S.R.L. Italy TNT Holdings (Deutschland) GmbH Germany TNT Holdings B.V. The Netherlands TNT International Express Tasimacilik Ticaret Limited Sirketi Turkey TNT Mercurio Cargas e Encomendas Expressas Ltda. Brazil TNT Nederland B.V. The Netherlands TNT Sverige Aktiebolag Sweden TNT (UAE) LLC United Arab Emirates TNT UK Limited United Kingdom TNT USA, LLC Delaware World Tariff, Limited California
